Citation Nr: 1820386	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for melanoma, basal cell carcinoma, and the residuals thereof.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1955 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In February 2018, the Veteran appeared and testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the currently diagnosed melanoma, basal cell carcinoma, and the residuals thereof, are related to the Veteran's in-service sun exposure.   


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for melanoma, basal cell carcinoma, and the residuals thereof, have been met.  38 U.S.C. §§ 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.26(a) (2017).  As the Board is granting the benefits sought by the Veteran on appeal, no further discussion of VA's duty to notify and assist is necessary.  

II. Legal Criteria & Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that his currently diagnosed malignant melanoma, basal cell carcinoma, and the residuals thereof, are related to service.  Specifically, the Veteran contends that these skin cancers developed as a result of sun exposure in service where he developed sunburn and blisters.    

Private treatment records from November 2014 indicated that the Veteran had a basal cell carcinoma removed from his left neck, which resulted in scarring.  These records also indicated that he was actively being treated at that time for melanoma, stage III, on his back.  The treatment for the melanoma also resulted in residual scarring.  Thus, the Board finds that during the course of this appeal, the Veteran was diagnosed with malignant melanoma of the back and basal cell carcinoma of the neck, and the residuals thereof.  

Next, the Board finds that during service, the Veteran experienced severe sun exposure which resulted in sunburns and blisters.  During the Veteran's February 2018 hearing, he indicated that while in Germany, he sustained sunburns and blisters for which he sought treatment.  The October 1955 induction and June 1957 separation examinations indicated normal skin conditions, and there is no indication in the service treatment records of the Veteran receiving treatment for sunburns or blisters.  However, the Board notes that some of the Veteran's service treatment records, specifically those regarding medical treatment overseas, were destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  Because the Board finds the Veteran's statements regarding treatment in service for sunburns and blisters credible, an in-service disease or injury has be established.  

The medical evidence of record is conflicting regarding a nexus between the Veteran's in-service sunburns and blisters and the melanoma and basal cell carcinoma.  The Veteran was provided a VA examination, conducted through a contractor, in November 2015.  The examining nurse practitioner noted treatment for melanoma, and basal cell carcinoma on the neck and jaw.  She also noted residual scarring.  Because no nexus opinion was provided in the November 2015 examination report, the RO sent the Veteran's claims file to a VA physician for an addendum opinion.  The VA physician opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA physician reasoned that the current medical literature does not provide a causal nexus between sunburn as an adult and malignant melanoma.  He indicated that there is support for a connection between multiple (5 or more) sunburns in childhood, but not during adulthood.  

Also of record are multiple opinions from the Veteran's private treating physicians.  A November 2014 statement from the Veteran's treating oncologist noted his extensive sun exposure while in the military-without any sunscreen or other sun protection.  Although the oncologist indicated that it was impossible to determine whether the in-service sun exposure was uniquely a factor in the melanoma development, he indicated that this exposure likely increased the risk of melanoma.  Further, a June 2015 opinion by another treating physician also noted the in-service severe sunburn and indicated that sunburns at an early age definitely increases a person's risk of developing a skin cancer.  
      
The Board finds that the conflicting medical opinions of record at least places the evidence in equipoise as to whether the Veteran's current melanoma and basal cell carcinoma was caused by the sun exposure he reported in service.  Therefore, resolving all reasonable doubt in favor of the Veteran, his claim is granted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for melanoma, basal cell carcinoma, and the residuals thereof, is granted.  



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


